
	
		II
		111th CONGRESS
		2d Session
		S. 3863
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate certain Federal land within the Monongahela
		  National Forest as a component of the National Wilderness Preservation System,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Monongahela Conservation Legacy Act of
			 2010.
		2.Designation of
			 national forest system land in Monongahela National Forest, West Virginia, as
			 wilderness
			(a)DesignationIn
			 furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the
			 Federal land within the Monongahela National Forest in the State of West
			 Virginia, comprising approximately 6,042 acres, as generally depicted on the
			 map titled North Fork Mountain and dated July 19, 2010, are
			 designated as a wilderness area for inclusion in the National Wilderness
			 Preservation System, and shall be known as the North Fork Mountain
			 Wilderness.
			(b)AdministrationSubject to valid existing rights, the
			 Federal lands designated as wilderness by subsection (a) shall be administered
			 by the Secretary of Agriculture in accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.).
			(c)Effective date
			 of wildernessWith respect to the Federal lands designated by
			 subsection (a), any reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to
			 the effective date of the Wilderness Act shall be deemed to be a reference to
			 the date of the enactment of this Act.
			
